IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,960 & AP-76,961


EX PARTE JAMES TERRY SHELNUTT, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 59,233-D AND 59,234-D IN THE 320TH DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two
murders and was sentenced to two terms of life in prison.  The Seventh Court of Appeals affirmed
both convictions. Shelnutt v. State, Nos. 07-10-0098-CR and 07-10-0322-CR (Tex.App.--Amarillo
del. May 12, 2011).  
	Applicant contends that he was not timely informed of the appellate court's decisions or of
his right to file pro se petitions for discretionary review with this Court.  We remanded the
applications to the trial court, which finds that Applicant did not receive appellate counsel's
correspondence regarding the appeals. The trial court recommends that relief be granted.  Ex parte
Riley, 193 S.W.3d 900 (Tex.Crim.App. 2006). 
	We hold, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions
for discretionary review of the judgments of the Seventh Court of Appeals in Cause Nos. 07-10-0098-CR and 07-10-0322-CR that affirmed his convictions in Cause Nos. 59,233-D and 59,234-D 
from the 320th District Court of Potter County.  Applicant shall file his petitions for discretionary
review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: January 30, 2013
Do not publish